Per Curiam.

In a summary proceeding based upon a certificate of eviction, the grounds upon which it is based are not in issue before the trial court, where the landlord’s right thereto has been established to the satisfaction of the Rent Administrator. (State Residential Rent Law, § 5, subd. 5, as amd. by L. 1951, ch. 443.)
The final orders should be reversed and final orders directed in favor of the landlord, with $30 costs as of one appeal.
Hammeb, Hofstadteb and Hecht, JJ., concur.
Final orders reversed, etc.